UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 5/31/13 (Unaudited) COMMON STOCKS (99.2%) (a) Shares Value Argentina (0.3%) YPF SA ADR 184,400 $2,655,360 Australia (3.3%) Cardno, Ltd. 568,769 2,900,371 Dexus Property Group (R) 3,761,145 3,933,879 Flight Centre, Ltd. 138,535 5,175,012 Lend Lease Group 306,514 2,918,803 Medusa Mining, Ltd. 580,223 1,369,826 Monadelphous Group, Ltd. (S) 201,136 3,022,473 Nufarm, Ltd. 819,023 3,570,360 Wotif.com Holdings, Ltd. 862,251 4,559,563 Austria (0.7%) Andritz AG 77,120 4,166,574 EVN AG 129,468 1,688,137 Canada (7.7%) AuRico Gold, Inc. 565,600 2,875,054 Canaccord Financial, Inc. (S) 564,643 3,409,371 Centerra Gold, Inc. (S) 755,400 2,783,340 Corus Entertainment, Inc. Class B (S) 184,300 4,268,187 Dollarama, Inc. 71,600 5,022,877 Domtar Corp. 63,309 4,588,003 Ensign Energy Services, Inc. 411,524 6,736,014 Industrial Alliance Insurance and Financial Services, Inc. 90,000 3,388,184 InnVest Real Estate Investment Trust (R) 713,600 3,269,448 Lululemon Athletica, Inc. (NON) (S) 54,099 4,217,817 Lundin Mining Corp. (NON) 921,348 3,794,701 MacDonald Dettwiler & Associates, Ltd. 62,500 4,203,641 Metro, Inc. 76,200 5,101,560 Mullen Group, Ltd. 254,800 5,284,013 Open Text Corp. (NON) (S) 85,374 5,809,632 China (1.5%) AAC Technologies Holdings, Inc. 1,054,500 5,949,087 China BlueChemical, Ltd. 10,936,000 6,745,630 Denmark (2.4%) D/S Norden 107,994 3,471,443 DSV A/S 131,380 3,147,856 H. Lundbeck A/S 206,456 3,966,804 Sydbank A/S (NON) 200,653 4,479,553 Topdanmark A/S (NON) 200,990 5,107,785 France (3.0%) Cap Gemini SA 110,518 5,345,212 M6-Metropole Television 191,833 2,952,114 Nexity 62,773 2,244,458 Publicis Group SA 76,314 5,426,049 SEB SA 49,957 3,922,260 Teleperformance 117,802 5,520,479 Germany (7.2%) Aurubis AG 83,558 5,041,857 Bertrandt AG 34,123 3,698,505 Bilfinger SE (S) 48,641 5,091,143 Carl Zeiss Meditec AG 122,190 3,908,574 Gerresheimer AG 123,954 7,449,561 Gerry Weber International AG (S) 107,117 4,562,369 Gildemeister AG (S) 321,649 7,455,480 Hugo Boss AG 27,652 3,090,271 Krones AG 26,955 1,967,383 Leoni AG 113,063 5,732,873 MTU Aero Engines Holding AG 53,542 5,402,012 Software AG 120,144 4,154,600 Vossloh AG (S) 28,624 2,864,320 Hong Kong (3.3%) China New Town Development Co., Ltd. (NON) 1 — Dah Sing Financial Holdings 751,600 3,339,755 Hutchison Telecommunications Hong Kong Holdings, Ltd. 10,112,000 5,468,684 SmarTone Telecommunications Holdings, Ltd. 2,516,000 4,372,830 Techtronic Industries Co. 2,125,500 5,477,655 Television Broadcasts, Ltd. 693,300 5,012,787 Wing Hang Bank, Ltd. 448,500 4,278,092 Ireland (1.2%) C&C Group PLC 765,410 4,563,263 Kingspan Group PLC 433,036 5,338,778 Italy (2.3%) Ansaldo STS SpA 502,785 4,762,465 Danieli & Co. SpA (S) 167,342 4,225,247 De'Longhi SpA 318,093 4,845,969 DiaSorin SpA (S) 147,530 5,889,180 Japan (22.6%) ABC-Mart, Inc. 83,600 3,031,295 Aeon Credit Service Co., Ltd. 137,700 3,691,853 Aeon Delight Co., Ltd. 307,400 5,645,493 Ain Pharmaciez, Inc. 86,000 3,363,069 Arnest One Corp. 326,800 5,959,522 Capcom Co., Ltd. 238,300 3,828,981 Century Tokyo Leasing Corp. 139,500 3,555,047 Chiyoda Corp. 512,000 5,548,155 Credit Saison Co., Ltd. 143,900 3,368,101 Dowa Holdings Co., Ltd. 590,000 4,899,495 Fuyo General Lease Co., Ltd. 96,100 3,541,638 Gunma Bank, Ltd. (The) 880,000 4,358,462 Hisamitsu Pharmaceutical Co., Inc. 75,700 3,721,059 Horiba, Ltd. 151,200 5,399,170 Itochu Techno-Solutions Corp. 97,500 4,183,260 Japan Petroleum Exploration Co. 174,000 7,357,485 JSR Corp. 249,500 4,851,260 Kakaku.com, Inc. 212,400 5,120,560 Kamigumi Co., Ltd. 498,000 3,778,646 Kansai Paint Co., Ltd. 407,000 5,309,337 Kobayashi Pharmaceutical Co., Ltd. 107,200 5,113,883 Kurita Water Industries, Ltd. 276,100 6,012,963 Kuroda Electric Co., Ltd. 245,300 3,109,109 KYORIN Holdings, Inc. 251,800 5,557,699 Mandom Corp. 169,800 5,417,203 Maruichi Steel Tube, Ltd. 181,200 4,480,257 Misumi Group, Inc. 174,200 4,491,632 Moshi Moshi Hotline, Inc. (S) 358,000 3,972,766 Musashino Bank, Ltd. (The) 82,900 2,591,149 Nihon Kohden Corp. 132,100 4,740,207 Nippo Corp. 263,000 3,415,684 Nitto Denko Corp. 75,900 4,531,495 Park24 Co., Ltd. 197,000 3,645,802 Rinnai Corp. 59,900 4,741,666 Sawai Pharmaceutical Co., Ltd. 43,900 4,803,984 Shimamura Co., Ltd. 41,200 4,718,608 Ship Healthcare Holdings, Inc. 147,400 5,353,789 Stanley Electric Co., Ltd. 217,400 3,985,246 Sumitomo Real Estate Sales Co., Ltd. 77,590 4,366,914 Taikisha, Ltd. 239,400 5,312,272 Toridoll.corp (S) 152,900 1,757,534 Tsuruha Holdings, Inc. 44,900 3,634,225 Unipres Corp. 204,700 3,793,169 Jersey (0.6%) Genel Energy PLC (NON) 348,722 4,979,463 Mexico (0.4%) Grupo Financiero Banorte SAB de CV 531,300 3,396,545 Netherlands (2.2%) Aalberts Industries NV 231,550 5,224,457 Arcadis NV 185,531 5,152,582 Koninklijke Boskalis Westminster NV 119,571 4,736,094 Nutreco NV 89,294 3,794,879 Norway (2.3%) Fred Olsen Energy ASA (S) 192,892 8,114,422 SpareBank 1 SR-Bank ASA 605,713 5,363,238 TGS-NOPEC Geophysical Co. ASA (S) 177,243 6,175,799 Singapore (0.9%) Great Eastern Holdings, Ltd. 219,000 3,137,374 M1, Ltd. 1,746,000 4,328,522 South Korea (7.3%) BS Financial Group, Inc. 309,870 4,268,473 Daelim Industrial Co., Ltd. 40,484 3,394,618 Daum Communications Corp. 52,380 3,942,669 DGB Financial Group, Inc. 560,610 8,372,952 Dongbu Insurance Co., Ltd. 100,980 4,442,678 GS Home Shopping, Inc. 28,984 6,330,064 Hyundai Marine & Fire Insurance Co., Ltd. 142,870 4,104,388 Hyundai Mipo Dockyard 25,887 3,119,651 Korea Zinc Co., Ltd. 12,620 3,613,182 KT Corp. 83,570 2,858,201 LIG Insurance Co., Ltd. 126,380 2,767,984 Mando Corp. 57,630 4,967,056 S1 Corp. 80,883 4,648,861 Seah Besteel Corp. 165,654 4,860,613 Spain (0.4%) Prosegur Compania de Securidad SA 679,914 3,769,195 Sweden (2.3%) AF AB Class B 173,038 4,397,833 Boliden AB 265,009 3,786,248 Intrum Justita AB 260,723 5,460,507 JM AB (S) 259,736 5,593,952 Switzerland (5.7%) Aryzta AG 89,186 5,105,492 Baloise Holding AG 48,296 4,728,418 Banque Cantonale Vaudoise (BCV) 6,735 3,501,264 Barry Callebaut AG 5,074 4,727,204 Bucher Industries AG 22,601 5,287,111 Burckhardt Compression Holding AG 12,103 4,595,449 Forbo Holding AG 6,703 4,128,697 Georg Fischer AG 11,320 5,180,096 Partners Group Holding AG 23,140 5,879,719 Sika AG 2,062 5,085,324 Taiwan (0.7%) Radiant Opto-Electronics Corp. 666,543 2,503,695 TSRC Corp. 1,839,200 3,698,106 Turkmenistan (0.6%) Dragon Oil PLC 501,544 4,748,333 United Kingdom (19.6%) Aberdeen Asset Management PLC 746,310 5,213,375 Admiral Group PLC 211,192 4,278,984 Amlin PLC 629,060 3,946,059 Ashmore Group PLC 796,845 4,769,469 Barratt Developments PLC (NON) 1,255,968 6,019,254 Beazley PLC 961,194 3,416,154 Berkeley Group Holdings PLC 163,293 5,210,709 Bunzl PLC 269,283 5,238,134 Burberry Group PLC 209,110 4,557,638 Cape PLC 821,156 3,307,998 Close Brothers Group PLC 376,016 5,646,134 DS Smith PLC 1,478,995 5,382,096 Halma PLC 579,575 4,536,659 IMI PLC 266,671 5,215,931 Inchcape PLC 556,672 4,591,964 Interserve PLC 683,510 5,056,231 Intertek Group PLC 96,632 4,708,228 Kazakhmys PLC 363,307 1,770,320 Meggitt PLC 710,664 5,688,115 Mitie Group PLC 1,134,578 4,447,021 Morgan Sindall Group PLC 258,246 2,225,887 Next PLC 78,828 5,503,220 Persimmon PLC 327,253 6,037,002 Provident Financial PLC 133,948 3,106,640 Rathbone Brothers PLC 145,989 3,431,233 Rexam PLC 552,350 4,415,889 Rotork PLC 115,727 4,975,136 Savills PLC 607,925 5,452,956 Schroders PLC 92,665 3,289,115 Spectris PLC 140,263 4,405,132 Speedy Hire PLC 5,365,898 4,651,456 Tate & Lyle PLC 214,380 2,654,367 Thomas Cook Group PLC (NON) (S) 2,524,103 5,470,479 UBM PLC 418,242 4,564,717 Ultra Electronics Holdings PLC 103,917 2,769,948 Whitbread PLC 125,551 5,442,138 William Hill PLC 565,528 3,761,305 United States (0.6%) Aspen Insurance Holdings, Ltd. (S) 135,214 4,967,760 Total common stocks (cost $739,558,448) SHORT-TERM INVESTMENTS (8.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 56,565,178 $ 56,565,178 Putnam Short Term Investment Fund 0.01% (AFF) 9,547,229 9,547,229 SSgA Prime Money Market Fund 0.03% (P) 1,260,000 1,260,000 U.S. Treasury Bills with an effective yield of 0.14%, March 6, 2014 (SEGSF) $441,000 440,662 U.S. Treasury Bills with effective yields ranging from 0.14% to 0.15%, February 6, 2014 (SEGSF) 909,000 908,436 Total short-term investments (cost $68,720,995) TOTAL INVESTMENTS Total investments (cost $808,279,443) (b) FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $238,303,219) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/13 $1,984,264 $2,146,042 $(161,778) Euro Buy 6/19/13 3,551,973 3,548,390 3,583 Barclays Bank PLC British Pound Buy 6/19/13 2,307,124 2,276,358 30,766 Canadian Dollar Buy 7/17/13 5,154,739 5,144,203 10,536 Euro Buy 6/19/13 8,102,362 8,106,656 (4,294) Hong Kong Dollar Sell 8/22/13 9,448,110 9,451,317 3,207 Japanese Yen Sell 8/22/13 233,703 308,511 74,808 Singapore Dollar Buy 8/22/13 1,564,684 1,604,413 (39,729) Swedish Krona Buy 6/19/13 11,516 11,791 (275) Swiss Franc Buy 6/19/13 6,056,240 6,113,997 (57,757) Citibank, N.A. Australian Dollar Buy 7/17/13 3,864,243 4,184,555 (320,312) British Pound Buy 6/19/13 507,579 501,397 6,182 British Pound Sell 6/19/13 507,579 507,037 (542) Danish Krone Sell 6/19/13 9,294,302 9,312,365 18,063 Euro Buy 6/19/13 12,504,698 12,510,315 (5,617) Japanese Yen Sell 8/22/13 14,734,371 15,219,745 485,374 Singapore Dollar Buy 8/22/13 3,941,934 4,043,518 (101,584) Credit Suisse International Australian Dollar Buy 7/17/13 3,155,816 3,416,155 (260,339) British Pound Buy 6/19/13 7,951,875 7,880,976 70,899 British Pound Sell 6/19/13 7,951,875 7,805,090 (146,785) Canadian Dollar Buy 7/17/13 1,736,136 1,754,229 (18,093) Euro Buy 6/19/13 8,771,006 8,775,249 (4,243) Japanese Yen Sell 8/22/13 7,597,366 7,848,039 250,673 New Zealand Dollar Buy 7/17/13 1,500,268 1,574,643 (74,375) Norwegian Krone Sell 6/19/13 5,106,940 5,174,658 67,718 Swiss Franc Buy 6/19/13 5,212,817 5,183,244 29,573 Deutsche Bank AG Australian Dollar Buy 7/17/13 3,090,269 3,345,104 (254,835) Euro Buy 6/19/13 15,994,018 16,003,602 (9,584) HSBC Bank USA, National Association Australian Dollar Buy 7/17/13 2,710,628 2,932,196 (221,568) Euro Sell 6/19/13 3,361,935 3,350,722 (11,213) Norwegian Krone Sell 6/19/13 989,613 1,041,987 52,374 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 3,758,051 4,067,205 (309,154) British Pound Sell 6/19/13 2,474,089 2,432,799 (41,290) Euro Buy 6/19/13 2,395,626 2,372,963 22,663 Japanese Yen Sell 8/22/13 4,735,127 4,891,260 156,133 State Street Bank and Trust Co. Australian Dollar Buy 7/17/13 2,666,262 2,883,730 (217,468) Canadian Dollar Sell 7/17/13 314,698 320,227 5,529 Euro Buy 6/19/13 6,506,145 6,507,641 (1,496) Israeli Shekel Buy 7/17/13 4,570,503 4,620,777 (50,274) Japanese Yen Buy 8/22/13 2,201,891 2,170,068 31,823 Norwegian Krone Sell 6/19/13 3,261,385 3,305,424 44,039 Swedish Krona Buy 6/19/13 6,910,458 7,064,003 (153,545) UBS AG Australian Dollar Sell 7/17/13 835,037 539,730 (295,307) British Pound Buy 6/19/13 574,730 553,546 21,184 Canadian Dollar Buy 7/17/13 4,116,699 4,197,017 (80,318) Euro Buy 6/19/13 10,824,250 10,861,306 (37,056) Euro Sell 6/19/13 10,824,250 10,833,211 8,961 Norwegian Krone Sell 6/19/13 2,272,386 2,319,521 47,135 WestPac Banking Corp. Australian Dollar Buy 7/17/13 3,390,909 3,670,482 (279,573) British Pound Buy 6/19/13 1,545,679 1,526,761 18,918 British Pound Sell 6/19/13 1,545,679 1,544,052 (1,627) Euro Buy 6/19/13 520,330 544,992 (24,662) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $842,273,007. (b) The aggregate identified cost on a tax basis is $813,194,262, resulting in gross unrealized appreciation and depreciation of $146,161,490 and $55,194,259, respectively, or net unrealized appreciation of $90,967,231. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $17,980,559 $111,732,429 $129,712,988 $16,801 $— Putnam Short Term Investment Fund * — 81,165,779 71,618,550 2,378 9,547,229 Totals *Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $53,330,713, which includes an amount for securities that are deemed worthless at period end. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $56,565,178, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,352,032 to cover certain derivatives contracts. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Industrials 25.1% Consumer discretionary 19.8 Financials 18.6 Materials 10.4 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,823,378 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,076,265. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Argentina $2,655,360 $— $— Australia — 27,450,287 — Austria — 5,854,711 — Canada 64,751,842 — — China — 12,694,717 — Denmark — 20,173,441 — France — 25,410,572 — Germany — 60,418,948 — Hong Kong — 27,949,803 — Ireland — 9,902,041 — Italy — 19,722,861 — Japan — 190,059,144 — Jersey — 4,979,463 — Mexico 3,396,545 — — Netherlands — 18,908,012 — Norway — 19,653,459 — Singapore — 7,465,896 — South Korea — 61,691,390 — Spain — 3,769,195 — Sweden — 19,238,540 — Switzerland — 48,218,774 — Taiwan — 6,201,801 — Turkmenistan — 4,748,333 — United Kingdom — 165,157,093 — United States 4,967,760 — — Total common stocks — Short-term investments 10,807,229 57,914,276 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,724,552) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,460,141 $3,184,693 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $271,200,000 Warrants (number of warrants) 89,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
